DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki’466 et al., US 2014/0021466 (corresponding to US 9,331,207), hereafter Yamazaki’466.
In re Claim 1, Yamazaki’466 discloses a semiconductor device comprising: a gate electrode 104; a first gate insulating film 1GIF (Fig. A) overlapping a part of the side surface and the upper surface of the gate electrode 104; a second gate insulating film 2GIF overlapping a part of the upper surface of the gate electrode 104; a semiconductor film 108 provided on the upper surface of the second gate insulating film 2GIF and overlapping the gate electrode 104; and a first terminal 112 and a second terminal 110 overlapping the upper surface of the semiconductor film 108; wherein, in a plan view, a first region 1R is a region in which the semiconductor film 108 overlaps the upper surface of the first gate insulating film 1GIF and the second gate insulating film 2GIF between the first terminal 112 and the second terminal 110 and a third region 3R is a region that overlaps both a part of the upper surface of the gate electrode 104 and the second gate insulating film 2GIF and does not overlap the first gate insulating film 1GIF, and the first region 1R is provided between the first terminal 112 and the third region 3R in a plan view (Figs. 1 and A; [0037 -0049]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yamazaki’466’s Fig. 1B annotated to show the details cited

In re Claim 2, Yamazaki’466 discloses the semiconductor device according to claim 1, wherein, in a plan view, a second region 2R is a region in which the semiconductor film 108 overlaps the upper surface of the first gate insulating film 1GIF and the second gate insulating film 2GIF between the first terminal 112 and the second terminal 110, and the second region 2R is provided between the second terminal 110 and the third region 3R in a plan view (Fig. A).
In re Claim 3, Yamazaki’466 discloses the  semiconductor device according to claim 1, wherein the semiconductor film 108 in the third region 3R includes a channel 108a (Fig. A).
In re Claim 4, Yamazaki’466 discloses the  semiconductor device according to claim 1, wherein the semiconductor film 108 includes an oxide semiconductor ([0038]).
In re Claim 5, Yamazaki’466 discloses the semiconductor device according to claim 1, wherein a thickness of the first gate insulating film 1GIF is thicker than a thickness of the second gate insulating film 2GIF (Fig. A).
In re Claim 7, Yamazaki’466 discloses the semiconductor device according to claim 1, wherein the first terminal 112 is a drain electrode, and the second terminal 110 is a source electrode (Figs. 1; [0038]).
Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2019/0244981 (corresponding to US 10,811,435), hereafter Yamazaki’981.
In re Claim 9, Yamazaki’981 discloses a semiconductor device 100A (Fig. 5C) comprising: gate electrode 106 ; a gate insulating film 108 overlapping the gate electrode 106; a semiconductor film 110 provided on the upper surface of the gate insulating film 108 and overlapping the gate electrode 106; and a first terminal 122 and a second terminal 124 overlapping the upper surface of the semiconductor film 110; wherein the gate insulating film 108  has a first thickness region 1TR and a second thickness region 2TR thinner than the first film thickness region 1TR, in a plan view, a first region 1R (Fig. B) is a region in which the semiconductor film 110 overlaps the first film thickness region 1TR and a third region 3R is a region in which the semiconductor film 110 overlaps the second thickness region 2TR, and the first region 1R is provided between the first terminal 122 and the third region 3R in a plan view (Figs. 5 and B; [0080-0174]).
In re Claim 10, Yamazaki’981 discloses the semiconductor device according to claim 9, wherein, in a plan view, a second region 2R is a region in which the semiconductor film 110 overlaps the first film thickness region 1TR between the first terminal 122 and the second terminal 124, and the second region 2R is provided between the second terminal 124 and the third region 3R in a plan view (Fig. B).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Yamazaki’98’s Fig. 5C annotated to show the details cited



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’466 as applied to claim 3 above.
In re Claim 8, Yamazaki’466 discloses all limitations of claim 8 except for that the first terminal 112 is a source electrode, and the second terminal 110 is a drain electrode. Instead in Yamazaki’466’s transistor the first terminal 112 is a drain electrode, and the second terminal 110 is a source electrode (Figs. 1; [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the first terminal 112 as a source electrode, and the second terminal 110 as a drain electrode since it was known in the semiconductor art that the source terminal and drain terminals ate interchangeable. (MPEP2144.I.).

 Claims 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US 2019/0164999 (corresponding to US 10,811,438), in view of Yamazaki’466.
In re Claim 11, Choi discloses a display device (Fig. 1) comprising: pixel PXL1 (Fig. 2) having a light emitting element OLED and a first transistor T1 electrically connected to the light emitting element OLED (Figs. 1, 2; [0048-0084]).
Choi does not specify that the first transistor having a gate electrode, the first gate insulating film that overlaps a part of the side surface and the upper surface of the gate electrode, a second gate insulating film that overlaps a part of the upper surface of the gate electrode, a semiconductor film provided on the upper surface of the second gate insulating film and overlapping the gate electrode, and the first terminal and the second terminal that overlap the upper surface of the semiconductor film, wherein, in a plan view, between the first terminal and the second terminal, a first region is a region in which the semiconductor film overlaps the upper surface of the first gate insulating film and the second gate insulating film, and a third region is a region in which the semiconductor film overlaps a part of the upper surface of the gate electrode and the second insulating film and does not overlap the first gate insulating film, and the first region is provided between the first terminal and the third region in a plan view.
Yamazaki’466 teaches a transistor having a gate electrode 104 (Figs. 1), the first gate insulating film 1GIF (Fig. A) that overlaps a part of the side surface and the upper surface of the gate electrode 104, a second gate insulating film 2GIF that overlaps a part of the upper surface of the gate electrode 104, a semiconductor film 108 provided on the upper surface of the second gate insulating film 2GIF and overlapping the gate electrode 104, and the first terminal 112 and the second terminal 110 that overlap the upper surface of the semiconductor film 108, wherein, in a plan view, between the first terminal 110 and the second terminal 112, a first region 1R is a region in which the semiconductor film 108 overlaps the upper surface of the first gate insulating film 1GIF and the second gate insulating film 2GIF, and a third region 3R is a region in which the semiconductor film 108 overlaps a part of the upper surface of the gate electrode 104 and the second insulating film 2GIF and does not overlap the first gate insulating film 1GIF, and the first region 1R is provided between the first terminal 110 and the third region 3R in a plan view (Figs. 1 and A; [0037 -0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a first transistor of Choi with Yamazaki’466’s transistor, to provide a semiconductor device with stable electric characteristics and high reliability as taught by Yamazaki’466 ([0028]).

In re Claim 12, Choi taken with Yamazaki’466 discloses the display device according to claim 11, wherein, in a plan view, a second region 2R is a region in which the semiconductor film 108 overlaps the upper surface of the first gate insulating film 1GIF and the second gate insulating film 2GIF between the first terminal 110 and the second terminal 112, and the second region 2R is provided between the second terminal 112 and the third region 3R  in a plan view (Fig. A).
In re Claim 13, Choi taken with Yamazaki’466 discloses the display device according to claim 11, wherein the semiconductor film 108 in the third region 3R includes a channel 108a (Fig. A).
In re Claim 14, Choi taken with Yamazaki’466 discloses the display device according to claim 11, wherein the semiconductor film 108 includes an oxide semiconductor ([0038]).
In re Claim 15, Choi taken with Yamazaki’466 discloses the display device according to claim 11, wherein a thickness of the first gate insulating film 1GIF is thicker than a thickness of the second gate insulating film 2GIF (Fig. A).
In re Claim 17, Choi taken with Yamazaki’466 discloses all limitations of claim 17 except for that the first terminal 110 is a drain electrode, and the second terminal 112 is a source electrode. Instead in Yamazaki’466’s transistor the first terminal 112 is a drain electrode, and the second terminal 110 is a source electrode (Figs. 1; [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the first terminal 112 as a source electrode, and the second terminal 110 as a drain electrode since it was known in the semiconductor art that the source terminal and drain terminals ate interchangeable. (MPEP2144.I.).
In re Claim 18, Choi taken with Yamazaki’466 discloses the splay device according to claim 12, wherein the first terminal 110 is a source electrode, and the second terminal 112 is a drain electrode (Figs. 1; [0038]).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claims  6 and 16: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claims 6 and 16 as: “a dielectric constant of the first gate insulating film is smaller than a dielectric constant of the second gate insulating film”, in combination with limitations of Claims 1 and 11 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893